Citation Nr: 0109287	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  94-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic right knee disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1981 to 
June 1984, and from October 1987 to September 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
rating decisions which in May 1993 granted service connection 
for chronic low back and right knee disabilities, assigning 
them zero and 10 percent ratings, respectively, and in 
December 1999 denied the TDIU claim.

By RO rating decision in June 1997, the veteran was assigned 
a temporary total convalescent rating under 38 C.F.R. § 4.30, 
from August 24 through September 1994, and from September 19 
through October 1996, based on evidence of surgical treatment 
for the service-connected right knee disability; the 
previously assigned 10 percent rating for right knee 
disability was increased to 20 percent from August 15, 1994, 
but from November 1, 1996, that rating was reduced to 10 
percent; by rating decision in October 1997, the rating of 
the right knee disability was increased to 20 percent, 
effective November 1, 1996.  By rating decision in January 
1998, the rating of the service-connected low back disability 
was increased from zero to 10 percent and, by rating decision 
in May 1999, the rating thereof was increased to 20 percent.  
The claims remain in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

As the veteran noted disagreement with the initial ratings 
assigned her low back and right knee disabilities in May 1993 
and perfected her appeal as to those issues (but she did not 
express disagreement with regard to the effective dates of 
award of service connection for the disabilities), the 
propriety of the rating from effective date of the award 
through to final resolution of the issues is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.

In her June 1997 substantive appeal, the veteran requested a 
Travel Board hearing; however, by September 1997 written 
correspondence to the RO, she indicated her desire to have an 
RO hearing in lieu of a Travel Board hearing.  A January 1998 
RO Conference Report and a letter from the veteran indicate 
that she was satisfied with the ratings assigned her service-
connected disabilities, thus implying that she no longer 
wanted a hearing.  She later stated that she wished to 
continue her appeal but made no further reference to RO or 
Travel Board hearings, until her June 1998 substantive appeal 
wherein she again requested a Travel Board hearing.  She was 
scheduled to appear at a Travel Board hearing on November 1, 
2000 (notice of which was mailed to her address of record on 
September 26, 2000), but she failed to report for same.  
Accordingly, her appeal will be processed as though her 
Travel Board hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).


REMAND

Effective November 9, 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is in effect for chronic low 
back and right knee disabilities, each rated 20 percent 
disabling; the combined disability rating is 40 percent.

Most recently, a VA orthopedic examination, to evaluate the 
severity of impairment from the veteran's service-connected 
right knee and low back disabilities, was performed in 
October 1999.  A review of the examination report does not 
indicate whether the entire claims file was reviewed by the 
examiner in conjunction with the examination (although some 
reference to past medical treatment was made at the time of 
the examination); the examination report is incomplete and is 
interrupted, on page two, in mid-sentence.  Although the 
available portion of the examination report identified the 
veteran's low back, right knee, and (nonservice-connected) 
right foot disabilities, it discussed only the nature of the 
subjective symptoms relative to the low back disability and 
recorded objective manifestations associated therewith.  
Examination findings relative to the service-connected right 
knee disability are not of record.  

In January 2000, the VA physician who examined the veteran in 
October 1999, provided a very general opinion relative to the 
veteran's ability to function in an employment setting in 
relation to her service-connected low back disability, and 
her nonservice-connected right foot disability; no mention 
was made about any impact her service-connected right knee 
disability may have on her ability to work.  

The examination reports (in October 1999 and January 2000) do 
not adequately address the severity of the pertinent symptoms 
relative to the veteran's service-connected right knee and 
low back disabilities, nor do they discuss the extent of any 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the right knee and 
low back disabilities.  Thus, the Board concludes that re-
examination of the veteran's low back and right knee 
disabilities is warranted in compliance with all applicable 
sections of 38 C.F.R. Part 4, particularly §§ 4.40, 4.45, and 
4.59 as mandated by DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board stresses that the veteran has repeatedly indicated 
that her disability is productive of quite significant 
functional impairment; she is shown to have undergone 
repeated surgical treatment of her right knee disability.

Thus, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for her service-connected right knee and 
low back disabilities since September 
1999.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and added to the claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of her 
right knee and low back disabilities.  
The examination report should include a 
full description of her pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination.  
Any pathology present should be 
discussed, and all appropriate testing 
conducted.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning her right knee and 
low back disabilities and offer an 
opinion as to whether there is adequate 
pathology present to support each of her 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena and comment on whether there are 
other objective indications of the 
extent of the veteran's pain, such as 
visible manifestations on movement of 
the right knee and low back, and 
functional impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  After assigning the appropriate 
disability ratings for the veteran's 
service-connected disabilities, the RO 
should again review her TDIU claim, 
including consideration of 38 C.F.R. 
§ 3.321(b)(1).

5.  The RO should review the examination 
report and the development requested 
above to ensure compliance with this 
remand.  If any development requested 
above has not been furnished remedial 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


